           Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHANIE GIBBONS, individually                      :
and on behalf of her minor children,                 :
GRACE GIBBONS and EMMA                               :
GIBBONS,                                             :       CIVIL ACTION
           Plaintiffs,                               :
                                                     :
         v.                                          :       No. 20-3381
                                                     :
MID-CENTURY INSURANCE                                :
COMPANY,                                             :
        Defendant.                                   :

                                      MEMORANDUM

         Before the Court is Plaintiffs’ Motion to Remand (ECF No. 6) and

Defendant’s Response in Opposition (ECF No. 9).


    I.   BACKGROUND


         This case originates out of a motor vehicle accident, where Thomas

Gibbons, Jr. was struck and killed by a motorist while he and his wife, Plaintiff

Stephanie Gibbons, and their two minor children, minor Plaintiffs, were crossing

the street.1 ECF No. 1-2 at ¶ 7; ECF No. 6-1 at 1. Plaintiff Stephanie Gibbons was

also struck and injured in the accident. ECF No. 1-2 at ¶ 8. Both Stephanie

Gibbons and her minor children witnessed Thomas Gibbons, her husband and their




1
    These facts are based on allegations in the Complaint. ECF No. 1-2.
                                                 1
          Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 2 of 13




father, being struck and killed, as they were walking several feet behind him. Id. at

¶¶ 8-9.

      Plaintiffs filed this declaratory judgment action in the Court of Common

Pleas of Montgomery County. ECF No. 1-2. Plaintiffs allege in the Complaint

that, at the time of the accident, Thomas and Stephanie Gibbons maintained an

automobile liability policy with Defendant Mid-Century Insurance, which provided

for stacked underinsured motorist (“UIM”) coverage of $500,000.00 per person

and $1,000,000.00 per incident. Id. at ¶¶ 12-13; ECF No. 6-1 at 1. Plaintiffs allege

that Defendant paid $500,000 in UIM benefits to the estate but denied coverage for

damages sustained by Plaintiffs for their claim for negligent infliction of emotional

distress after witnessing Thomas Gibbon’s death. ECF No. 1-2 at ¶ 13.

      The relevant insurance policy states:

      As with non-stacked limits, the limit of liability for each person is the
      maximum we will pay for bodily injury sustained by any one person in
      any one accident, including all claims of others derived from such bodily
      injury, which include, but are not limited to, emotional injury or mental
      anguish resulting from the bodily injury of another or from witnessing the
      bodily injury to another, loss of consortium, loss of services, loss of
      companionship, or injury to any personal relationship. Bodily injury to any
      one person includes all injury and damages to others resulting from this bodily
      injury.
      Id. at ¶ 14 (emphasis added).

      Plaintiffs request a determination that this policy obligates Defendant to

provide coverage for the emotional distress sustained by Plaintiffs arising out of

this incident. Id. at ¶ 16. Plaintiffs contend that the policy language is invalid
                                           2
        Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 3 of 13




because (1) the language seeking to limit coverage to Plaintiffs as a derivative

claim is inherently vague and directly in conflict with the insuring agreement, and

(2) that the policy language seeks to make independent claims derivative claims in

order to deny coverage, in violation of the terms of the Pennsylvania Motor

Vehicle Insurance statute and public policy. Id. at ¶ 17.

       Defendant removed this declaratory judgment action to the United States

District Court for the Eastern District of Pennsylvania based on diversity

jurisdiction. ECF No. 1. Plaintiffs filed a motion to remand the instant case to the

Court of Common Pleas of Montgomery County, contending that the Court should

decline to entertain this declaratory judgment action because the issue between the

parties is an unsettled issue of state law and best determined by Pennsylvania

courts. ECF No. 6 at 2, 3.


II.    APPLICABLE LAW


       Plaintiffs seek a declaratory judgment, a remedy which is available to

federal courts by the Declaratory Judgment Act (“DJA”).2 Kelly v. Maxum

Specialty Ins. Grp., 868 F.3d 274, 281 (3d Cir. 2017). The DJA is not a

“jurisdictional grant,” and the court must have an independent basis for exercising



2
 Although Plaintiffs requested relief under the Pennsylvania Declaratory Judgments Act, 42
Pa.C.S. § 7531, in the removed declaratory judgment action, the DJA, and not the state
declaratory judgment law, governs. Kelly, 868 F.3d at 281.
                                              3
        Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 4 of 13




jurisdiction. Id. (citing Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667,

671 (1950)).

      The Declaratory Judgment Act states that courts “may declare the rights and

other legal relations of any interested party seeking such declaration, whether or

not further relief is or could be sought.” 28 U.S.C. § 2201(a) (emphasis added).

“The Supreme Court has long held that this confers discretionary, rather than

compulsory, jurisdiction upon federal courts.” Reifer v. Westport Ins. Corp., 751

F.3d 129, 134 (3d Cir. 2014) (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S.

491 (1942)).

      In determining whether to entertain a declaratory judgment action, courts

must “weigh certain enumerated and other factors ‘bearing on the usefulness of the

declaratory judgment remedy, and the fitness of the case for [federal] resolution.’”

Kelly, 868 F.3d at 282 (3d Cir. 2017) (alteration in original) (quoting Reifer, 751

F.3d at 138). “Courts should first determine whether there is a ‘parallel state

proceeding.’” Id. (quoting Reifer, 751 F.3d at 143, 146) “[T]he existence or non-

existence of pending parallel state proceedings is but one factor for a district court

to consider.” Reifer, 751 F.3d at 144. However, “the absence of pending parallel

state proceedings militates significantly in favor of exercising jurisdiction,

although it does not require such an exercise.” Id. “[D]istrict courts declining




                                           4
          Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 5 of 13




jurisdiction should be rigorous in ensuring themselves that the lack of pending

parallel state proceedings is outweighed by opposing factors.” Id.

         Therefore, in determining whether to exercise its discretion in entertaining a

declaratory judgment, the Court must also consider a number of general factors,

including:

         “(1) the likelihood that a federal court declaration will resolve the

uncertainty of obligation which gave rise to the controversy;

         (2) the convenience of the parties;

         (3) the public interest in settlement of the uncertainty of obligation; and

         (4) the availability and relative convenience of other remedies.”

         Reifer, 751 F.3d at 140.

         Furthermore, because this declaratory action is “in the insurance context,”

the Third Circuit has provided additional “‘suggested relevant considerations’ for

whether a court must decline jurisdiction under the DJA,” including:

         “(1) A general policy of restraint when the same issues are pending in a state

court;

         (2) An inherent conflict of interest between an insurer’s duty to defend in a

state court and its attempt to characterize that suit in federal court as falling within

the scope of a policy exclusion;

         (3) Avoidance of duplicative litigation.”

                                               5
        Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 6 of 13




      Id. at 140 (quoting State Auto Ins. Companies v. Summy, 234 F.3d 131, 134

(3d Cir. 2000), as amended (Jan. 30, 2001)). “The desire of insurance companies

and their insureds to receive declarations in federal court on matters of purely state

law has no special call on the federal forum.” Summy, 234 F.3d at 136.

      Finally, the Third Circuit also places importance on whether the declaratory

judgment action involves unsettled questions of state law. Id. at 135. “[I]t is

counterproductive for a district court to entertain jurisdiction over a declaratory

judgment action that implicates unsettled questions of state law, questions which

might otherwise be candidates for certification to the state’s highest court.” Id.

“In order to maintain the proper relationship between federal and state courts, it is

important that district courts ‘step back’ and allow the state courts the opportunity

to resolve unsettled state law matters.” Id. at 136.

      Neither party disputes that the Court has diversity jurisdiction over this

action. See generally ECF No 6-1; ECF No. 9-1 at 3-5. The relevant

consideration is whether this Court should exercise its discretion under the DJA

and abstain from entertaining this declaratory judgment action. Kelly, 868 F.3d at

281–82; see also Wilton v. Seven Falls Co., 515 U.S. 277, 282 (1995) (“[D]istrict

courts possess discretion in determining whether and when to entertain an action

under the [DJA], even when the suit otherwise satisfies subject matter

jurisdictional prerequisites.”).

                                           6
        Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 7 of 13




III.   PARTIES’ ARGUMENTS


       Plaintiffs contend that Defendant denied coverage based on policy language

stating that Stephanie Gibbons and her children’s claims for negligent infliction of

emotional distress are derivative claims for the purposes of coverage, and therefore

subject to the first $500,000 of UIM coverage. ECF No. 6-1 at 3. The relevant

policy states that “the limit of liability for each person is the maximum we will pay

for bodily injury sustained by any one person in any one accident, including all

claims of others derived from such bodily injury, which include, but are not limited

to, emotional injury or mental anguish resulting . . . from witnessing the bodily

injury to another.” ECF No. 1-2 at 8-9.

       Plaintiffs contend that this violates Pennsylvania law because the

Pennsylvania Superior Court has unequivocally held that a claim for emotional

distress is a separate cause of action, not derivative of the injured person’s right to

recover for his injuries. ECF No. 6-1 at 3 (quoting Anthem Casualty Ins. Co. v.

Miller, 729 A.2d 1227 (Pa. Super. 1999) (“[T]he father’s claim for emotional

distress is a separate cause of action; it is not derivative of the son’s right to

recover for his injuries.”)). Because this issue has not been decided by the

Pennsylvania Supreme Court and because it is based exclusively on Pennsylvania

state law, Plaintiffs move the Court to remand this matter to the Court of Common

Pleas of Montgomery County. ECF No. 6-1 at 3.

                                            7
        Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 8 of 13




      Defendant responds that the Court should entertain this declaratory action

because there is no parallel pending state court proceeding and the remaining

factors do not outweigh this consideration. ECF No. 9-1 at 8. Defendant contends

that a declaration by this Court will resolve the uncertainty of Defendant’s

obligations to Plaintiffs, the convenience of the parties weighs in favor of the

Court’s jurisdiction because Defendant is a citizen of California, and the

Complaint does not involve an unsettled question of state law or implicate an

important public policy issue. Id. at 9. Defendant states that the “particular

question to be answered in this case is whether Plaintiff’s alleged injuries meet the

definition of bodily injury in the Policy and whether the ‘per person’ policy limit is

applicable.” Id. Defendant contends that the Pennsylvania Supreme Court has

made clear that the interpretation of an automobile policy is subject to the general

principles of contract interpretation and that federal courts routinely resolve issues

of state law relating to insurance. Id. at 9. Therefore, Defendant contends that

Plaintiffs’ Complaint presents “no unique questions of law.” Id. Finally,

Defendant contends that the fourth through eighth factors identified in Reifer are

inapplicable to this matter. Id. at 10.

      As to Plaintiffs’ contention that this issue of state law should be decided by

the Pennsylvania Supreme Court, Defendant contends that Pennsylvania courts

“have uniformly applied general principles of contract interpretation to determine

                                          8
         Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 9 of 13




if and to what extent mental and emotional injuries are covered under the specific

language of an automobile policy.” Id. at 11. Defendant further contends that

“multiple Pennsylvania district courts have already undertaken the task of

interpreting the term ‘bodily injury’ in an insurance contract applying

Pennsylvania law.” Id. Therefore, Defendant concludes, the “relevant state law is

well settled, and this Court is perfectly capable of applying it.” Id.


IV.    DISCUSSION


       First, as Defendant removed this matter from the Court of Common Pleas of

Montgomery County, there is currently no parallel pending state proceedings.

Therefore, the Court must determine whether the lack of pending parallel state

proceedings is outweighed by the nature of the state law issue raised by Plaintiffs.3

See Reifer, 751 F.3d at 148. Specifically, the Court must decide whether Plaintiffs

have presented an issue of state law that is uncertain or undetermined. Id.



3
  As Defendant concedes, Reifer factors four through eight are inapplicable to this matter. ECF
No. 9-1 at 10. Additionally, the first three Reifer factors do not strongly weigh in favor of or
against the Court entertaining this matter. Though this Court’s decision would resolve the
uncertainty of obligation which gave rise to the controversy, a state court decision would
likewise resolve the issue, and therefore this factor is neutral. Second, the convenience of the
parties is neutral, as there is no inconvenience to either side in litigating in state court.
Additionally, Defendant fails to explain why it being a citizen of California alone makes federal
court more convenient for the parties, as it concedes that “the federal courthouse is less than 20
miles from the Montgomery County Court of Common Pleas.” Id. at 9. Finally, as to the third
factor, there is no real public interest in a federal court settling an issue of state law. Therefore,
as the Reifer factors are largely neutral, the remaining consideration is whether the state law
issues presented by Plaintiff are uncertain or undetermined.
                                                   9
       Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 10 of 13




      Here, the issue the Court would need to determine is whether Pennsylvania

law or public policy precludes an insurance policy from defining emotional distress

injuries suffered by a bystander witnessing the death of a close relation as

derivative of the injury sustained by the relation.

      In Brooks v. Decker, a father did not witness his son’s accident but arrived

shortly after and observed his son’s injuries before his son was taken to the

hospital. 343 Pa. Super. 497 (1986). The Superior Court of Pennsylvania noted

that the “father’s claim for emotional distress is a separate cause of action; it is not

derivative of the son’s right to recover for his injuries.” Id. at 500.

      In Anthem Cas. Ins. Co. v. Miller, the Superior Court of Pennsylvania,

noting Brooks v. Decker, concluded that “a claim for negligent infliction of

emotional distress does not arise from the injuries sustained by the victim, but

rather it arises from the witnessing of the accident.” 729 A.2d 1227, 1228 (1999).

      Additionally, in Lipsky v. State Farm Mut. Ins. Co., the Superior Court of

Pennsylvania stated, in a non-precedential decision, “[i]t is settled that emotional

distress injuries suffered by a bystander witnessing the death of a close relation

represents an original injury not derivative of or resulting from the injury sustained

by the relation.” 2011 WL 11745706, at *6 (Pa. Super. Ct. Sept. 1, 2011).

However, the court concluded that Anthem “stops short of necessarily precluding

insurance policies from circumventing its holding” that injuries suffered by a

                                           10
       Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 11 of 13




bystander witnessing the death of a close relation represents an original injury and

not a derivative injury. Id. (citing Anthem, 729 A.2d 1227). Further, the court in

Lipsky did not opine on this issue, because, in that case, the relevant insurance

policy did not “distinguish[] itself from the commonly accepted understanding in

common law that bystander [negligent infliction of emotional distress] injuries are

original and do not result from a close relation’s impact injuries.” Id. at *7.

      Thus, neither the court in Lipsky nor Anthem answered the question of

whether an insurance policy may include policy language providing that, for

purposes of coverage, a bystander’s negligent infliction of emotional distress claim

is an injury resulting from the accident victim’s bodily injuries and therefore

comes under the victim’s “each person” liability limit.

      In response, Defendant attempts to frame the issue as “whether Plaintiffs’

alleged injuries meet the definition of bodily injury in the Policy and whether the

‘per person’ policy limit is applicable.” ECF No 9-1 at 9. Defendant states that

this issue is not unique because the Pennsylvania Supreme Court has made clear

that interpretation of an automobile contract is subject to the general principles of

contract interpretation. Id.

      Although the Pennsylvania Supreme Court has stated that “an insurance

policy is nothing more than a contract between an insurer and an insured,” it also

held, “[i]mportantly, however, provisions of insurance contracts are invalid and

                                          11
       Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 12 of 13




unenforceable if they conflict with statutory mandates because contracts cannot

alter existing laws.” Gallagher v. GEICO Indem. Co., 201 A.3d 131, 137 (2019).

      Furthermore, Defendant fails to cite a single case addressing the relevant

issue of whether Pennsylvania law or public policy precludes an insurance policy

from defining, for coverage purposes, a bystander’s emotional distress claim from

witnessing the death of a close relation as derivative of the injury sustained by the

relation, instead of as a separate cause of action. The cases cited by Defendant

relate to whether emotional injuries are covered under different insurance contract

definitions of “bodily injury” and whether a claim for loss of consortium is

considered a separate cause of action under Pennsylvania law. ECF No. 9-1 at 11.

These cases have no direct bearing on the issue presented by Plaintiffs. Therefore,

Defendant has failed to support its claim that the “relevant state law is well settled”

regarding the specific question presented by Plaintiffs. Id. at 10.

      “Where state law is uncertain or undetermined, the proper relationship

between federal and state courts requires district courts to ‘step back’ and be

‘particularly reluctant’ to exercise DJA jurisdiction.” Reifer, 751 F.3d at 148

(quoting Summy, 234 F.3d at 135). Furthermore, “[t]he fact that district courts are

limited to predicting—rather than establishing—state law requires ‘serious

consideration’ and is ‘especially important in insurance coverage cases.’” Id.

(quoting Summy, 234 F.3d at 135).

                                          12
       Case 2:20-cv-03381-CFK Document 12 Filed 09/24/20 Page 13 of 13




      Because Pennsylvania courts have not reached a well-settled conclusion on

whether insurance policies are precluded from defining emotional distress injuries

suffered by a bystander witnessing the death of a close relation as derivative of the

injury sustained by the relation, Plaintiffs have raised unsettled issues of state law

“peculiarly within the purview of the Pennsylvania court system which are better

decided by that system.” Reifer, 751 F.3d at 137. Additionally, the other Reifer

factors pose no impediment to remanding this case to state court. See supra n. 3.

Therefore, this Court finds that the unsettled issues of state law presented by

Plaintiffs outweigh the absence of parallel pending state proceedings. The Court

exercises its discretion under the DJA by abstaining from entertaining this

declaratory judgment action and grants Plaintiffs’ Motion to Remand.


V.    CONCLUSION


      For the foregoing reasons, the Court grants Plaintiffs’ Motion to Remand.

An appropriate order will follow.

                                                      BY THE COURT:
DATED: September 24, 2020
                                                      /s/ Chad F. Kenney

                                                      CHAD F. KENNEY, JUDGE




                                          13
